DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior arts Barnes (US 2010/0153865 A1) and Wang (US 2013/0024875 A1) discloses receiving a first input corresponding to a selection of one or more Application Programming Interface (API)-based trigger options associated with one or more electronic trigger events; receiving a second input corresponding to a selection of one or more trigger rules which are applicable on event data associated with the one or more electronic trigger events; receiving a third input corresponding to a selection of one or more API- based actions to be performed based on whether the event data satisfies the one or more trigger rules; constructing, based on the received first input, the received second input, and the received third input, an API mashup template; and generating, based on the constructed API mashup template, an API mashup code configured to be computer-executable on a runtime system.
Instead, Barnes discloses implementing widgets associated with one or more products available in a mashup container based on a selection by a user of the widgets from a widget catalog; defining a behavior of, and an interaction between, the widgets using metadata data associated with the widgets without requiring software development effort from the user; and applying a skin to the composite application, the skin controlling a visual presentation of the application on a display.
Wang discloses discovering input/output events; processing said input/output events; and delivering said input/output events to one or more destinations, wherein said one or more destinations are operable to receive said input/output events from a plurality of event sources.
Regarding claim 12, none of the prior arts Barnes (US 2010/0153865 A1) and Wang (US 2013/0024875 A1) discloses a non-transitory computer-readable storage medium configured to store instructions that, in response to being executed, causes a system to perform operations, the operations 
Instead, Barnes discloses a system comprising a memory having instructions for implementing widgets associated with one or more products available in a mashup container based on a selection by a user of the widgets from a widget catalog; defining a behavior of, and an interaction between, the widgets using metadata data associated with the widgets without requiring software development effort from the user; and applying a skin to the composite application, the skin controlling a visual presentation of the application on a display.
Wang discloses a system comprising a memory having instructions for discovering input/output events; processing said input/output events; and delivering said input/output events to one or more destinations, wherein said one or more destinations are operable to receive said input/output events from a plurality of event sources.
Regarding claim 20, none of the prior arts Barnes (US 2010/0153865 A1) and Wang (US 2013/0024875 A1) discloses a system, comprising: a processor communicatively coupled to a runtime system, wherein the processor is configured to: receive a first input corresponding to a selection of one or more Application Programming Interface (API)-based trigger options associated with one or more electronic trigger events; receive a second input corresponding to a selection of one or more trigger rules which are applicable on event data associated with the one or more electronic trigger events; receive a third input corresponding to a selection of one or more API- based actions to be performed based on whether the event data satisfies the one or more trigger rules; construct, based on the received first input, the received second input, and the received third input, an API mashup template; and generate, based on 
Instead, Barnes discloses a system comprising a memory having instructions for implementing widgets associated with one or more products available in a mashup container based on a selection by a user of the widgets from a widget catalog; defining a behavior of, and an interaction between, the widgets using metadata data associated with the widgets without requiring software development effort from the user; and applying a skin to the composite application, the skin controlling a visual presentation of the application on a display.
Wang discloses a system comprising a memory having instructions for discovering input/output events; processing said input/output events; and delivering said input/output events to one or more destinations, wherein said one or more destinations are operable to receive said input/output events from a plurality of event sources.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/SYED A RONI/Primary Examiner, Art Unit 2194